             Case 20-11662-KBO   Doc 167-2   Filed 06/29/20   Page 1 of 18




                                    EXHIBIT A

                                  Proposed Order




26709618.1
                          Case 20-11662-KBO              Doc 167-2        Filed 06/29/20         Page 2 of 18




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

                                                                            )
             In re:                                                         )   Chapter 11
                                                                            )
             GNC HOLDINGS, INC., et al.,                                    )   Case No. 20-11662 (KBO)
                                                                            )
                             Debtors.1                                      )   (Jointly Administered)
                                                                            )
                                                                            )   Docket Ref. No. ___

                                  SEVENTH (7TH) OMNIBUS ORDER
                             (A) AUTHORIZING REJECTION OF CERTAIN
                        UNEXPIRED LEASES, SUBLEASES AND AGREEMENTS
                  EFFECTIVE AS OF JUNE 29, 2020 AND (B) GRANTING RELATED RELIEF


                      Upon the motion (the “Motion”)2 of the Debtors for an order (this “Order”), (a) authorizing

         the Debtors to reject certain unexpired leases of nonresidential real property (each, a “Rejection

         Lease,” and collectively, the “Rejection Leases”), a list of which is annexed as Schedule 1 hereto,

         effective as of June 29, 2020 (the “Rejection Date”); (b) authorizing the Debtors to reject certain

         unexpired subleases of real property (each, a “Rejection Sublease,” and collectively, the

         “Rejection Subleases”), a list of which is annexed as Schedule 2 hereto, effective as of the

         Rejection Date, (c) authorizing the Debtors to reject certain franchise agreements, including any

         ancillary agreements thereto, related to such Rejection Leases and Rejection Subleases (each, a

         “Rejection Agreement,” and collectively, the “Rejection Agreements”), a list of which is annexed


         1
                The debtors in these Chapter 11 Cases, along with the last four digits of each debtor’s United States federal tax
                identification number, if applicable, or other applicable identification number, are: GNC Holdings, Inc. (6244);
                GNC Parent LLC (7572); GNC Corporation (5170); General Nutrition Centers, Inc. (5168); General Nutrition
                Corporation (4574); General Nutrition Investment Company (3878); Lucky Oldco Corporation (7141); GNC
                Funding, Inc. (7837); GNC International Holdings, Inc. (9873); GNC China Holdco, LLC (0004); GNC
                Headquarters LLC (7550); Gustine Sixth Avenue Associates, Ltd. (0731); GNC Canada Holdings, Inc. (3879);
                General Nutrition Centres Company (0939); GNC Government Services, LLC (2295); GNC Puerto Rico
                Holdings, Inc. (4559); and GNC Puerto Rico, LLC (7234). The debtors’ mailing address is 300 Sixth Avenue,
                Pittsburgh, Pennsylvania 15222.
         2
                Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
                Motion.
26709618.1
                     Case 20-11662-KBO          Doc 167-2      Filed 06/29/20      Page 3 of 18




         as Schedule 3 hereto, effective as of the Rejection Date; and (d) authorizing the Debtors to

         abandon the Remaining Property located at the Premises as of the Rejection Date; and this Court

         having reviewed the Motion; and this Court having determined that the relief requested in the

         Motion is in the best interests of the Debtors, their estates, their creditors, and other parties in

         interest; and this Court having jurisdiction to consider the Motion and the relief requested therein

         in accordance with 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference

         from the United States District Court for the District of Delaware dated as of February 29, 2012;

         and consideration of the Motion and the relief requested therein being a core proceeding under 28

         U.S.C. § 157(b)(2); and this Court having authority to enter a final order consistent with Article III

         of the United States Constitution; and venue being proper before this Court under 28 U.S.C.

         §§ 1408 and 1409; and it appearing that proper and adequate notice of the Motion has been given

         and that no other or further notice is necessary; and upon all of the proceedings before this Court;

         and after due deliberation thereon; and good and sufficient cause appearing therefor, it is hereby

                        ORDERED, ADJUDGED AND DECREED THAT:

                1.      The Motion is GRANTED as set forth herein.

                2.      Pursuant to sections 105(a) and 365 of the Bankruptcy Code, and Bankruptcy Rule

         6006, the Rejection Leases identified in Schedule 1 attached hereto, to the extent not already

         terminated in accordance with their applicable terms or upon agreement of the parties, are hereby

         rejected effective as of the Rejection Date.

                3.      Pursuant to sections 105(a) and 365 of the Bankruptcy Code, and Bankruptcy Rule

         6006, the Rejection Subleases identified in Schedule 2 attached hereto, to the extent not already

         terminated in accordance with their applicable terms or upon agreement of the parties, are hereby

         rejected effective as of the Rejection Date.


26709618.1

                                                           2
                       Case 20-11662-KBO           Doc 167-2      Filed 06/29/20     Page 4 of 18




                 4.        Pursuant to sections 105(a) and 365 of the Bankruptcy Code, and Bankruptcy Rule

         6006, the Rejection Agreements identified in Schedule 3 attached hereto, to the extent not already

         terminated in accordance with their applicable terms or upon agreement of the parties, are hereby

         rejected effective as of the Rejection Date.

                 5.        The Debtors are authorized, but not directed, to abandon the Remaining Property that

         is owned by the Debtors and located on the Premises and all such property is deemed abandoned

         effective as of the Rejection Date. The applicable landlord counterparty to each Rejection Lease

         is authorized to dispose of the abandoned Remaining Property without liability to the Debtors or any

         third party and, to the extent applicable, the automatic stay is modified to allow such disposition.

                 6.        Nothing herein shall prejudice any party’s rights to assert that the Rejection Leases,

         Rejection Subleases and Rejection Agreements are not, in fact, executory within the meaning of

         section 365 of the Bankruptcy Code.

                 7.        Any proofs of claim for damages in connection with the rejection of the Rejection

         Leases, Rejection Subleases and Rejection Agreements, if any, shall be filed on or before the later

         of (a) the claims bar date established by the Court in these Chapter 11 Cases, if any, and (b) thirty

         (30) days after entry of this Order.

                 8.        Nothing in the Motion or this Order, shall be construed as: (i) an admission as to

         the validity of any claim against any Debtor or the existence of any lien against the Debtors’

         properties; (ii) a waiver of the Debtors’ rights to Dispute any claim or lien on any grounds; (iii) a

         promise to pay any claim; or (iv) an implication or admission that any particular claim would

         constitute an allowed claim. Nothing contained in this Order shall be deemed to increase, decrease,

         reclassify, elevate to an administrative expense status, or otherwise affect any claim to the extent

         it is not paid.


26709618.1

                                                             3
                      Case 20-11662-KBO         Doc 167-2      Filed 06/29/20      Page 5 of 18




                9.      The requirements set forth in Bankruptcy Rules 6006 and 6007 are satisfied.

                10.     This Court shall retain jurisdiction with respect to all matters arising from or related

         to the implementation and/or interpretation of this Order.




26709618.1

                                                           4
                                   Case 20-11662-KBO            Doc 167-2   Filed 06/29/20         Page 6 of 18




                                                                   Schedule 1

                                                               REJECTION LEASES

                  Store      Counterparty Landlord and                Debtor Counterparty                         Leased Location
                   No.                  Address
                                  Coreland Companies
                                    Matt Hammond                                                            Foothill Ranch Towne Cent
             1.    383      Pacific Development Group II           General Nutrition Corporation              26746 Portola Parkway
                          One Corporate Plaza, Second Floor                                                     Foothill Ranch, CA
                              Newport Beach, CA 92660
                                   TKG Management
                                    Kelly Sebastian                                                           Mountain View Plaza
             2.    587            The Kroenke Group                General Nutrition Corporation              2415-2 Highway 93 N
                           211 N. Stadium Blvd., Suite 201                                                       Kalispell, MT
                                 Columbia, MO 65203
                             Washington Prime Group Inc.
                                                                                                               Grand Central Mall
                                      Brad Garvey
             3.    703                                             General Nutrition Corporation             202 Grand Central Mall
                                 180 East Broad Street,
                                                                                                                Parkersburg, WV
                                 Columbus, OH 43215
                                   Kite Realty Group
                                     Blake Beaver
                                                                                                                 Plaza Volente
                            KRG Plaza Volente LP c/o Kite
             4.    712                                             General Nutrition Corporation              11521 F 620 N Street
                                     Realty Group
                                                                                                                  Austin, TX
                            30 South Meridian, Suite 1100
                                Indianapolis, IN 46204
                                    DT Land Group
                                      Megan Seale                                                                 Cedar Park Plaza
             5.    738            DT Land Group, Inc.              General Nutrition Corporation                  850 N Bell Blvd
                          2414 Exposition Blvd., Suite D-200                                                      Cedar Park, TX
                                   Austin, TX 78703
                              HEB Grocery Company, LP
                                      Brett Baker                                                              Countryside Place Sc
             6.    883         H.E.B. Store Property Co.           General Nutrition Corporation             1420 Wells Branch Pkwy
                                    646 South Main,                                                              Pflugerville, TX
                                San Antonio, TX 78204




26709618.1
                                    Case 20-11662-KBO           Doc 167-2   Filed 06/29/20         Page 7 of 18




                   Store      Counterparty Landlord and               Debtor Counterparty                          Leased Location
                    No.                  Address
                                Endeavor Real Estate Group
                                                                                                            The Village @ Westlake
                                         Dan Frey
             7.     1068                                           General Nutrition Corporation           701 Capital Of Texas Hgwy
                               504 Lavaca Street, Suite 1160
                                                                                                              West Lake Hills, TX
                                     Austin, TX 78701
                                  TBG State Street, LLC
                                                                                                               22 E Madison Street
                                 c/o CB Richard Ellis Inc.
             8.     1141                                           General Nutrition Corporation            100 Columbia Circle #1134
                              20 North Martindale, Suite 100
                                                                                                                   Chicago, IL
                                  Schaumburg, IL 60173
                                 DLC Management Corp.
                                       Stuart Segall
                                                                                                             White Rock Marketplace
                               Whiterock Improvements, LP
             9.     1418                                           General Nutrition Corporation               11255 Garland Rd
                            c/o DLC Management Corporation
                                                                                                                   Dallas, TX
                                  580 White Plains Road,
                                   Tarrytown, NY 10591
                                 CFT Developments LLC
                                                                                                           Panda Laredo Shopping Cen
                                        Berenice Su
             10.    1484                                           General Nutrition Corporation              2603 NE Bob Bullock
                               1683 Walnut Grove Avenue,
                                                                                                                  Laredo, TX
                                   Rosemead, CA 91770
                                 Kimco Realty Corporation
                                                                                                               Merrick Commons
                                     Kimberly Covino
             11.    1675                                           General Nutrition Corporation              1666 East Merrick Rd
                           3333 New Hyde Park Road, Suite 100
                                                                                                                  Merrick, NY
                                New Hyde Park, NY 11042
                               COR Development Company
                                                                                                            Towne Center At Webster
                             COR Holt Road Company, LLC
             12.    1698                                           General Nutrition Corporation            1028 Ridge Road, Suite 10
                                 540 Towne Center Drive
                                                                                                                  Webster, NY
                                  Fayetteville, NY 13066
                                    WRS Inc Company
                                                                                                             Shoppes At White Knoll
                                      Heather Poulnot
             13.    1747                                           General Nutrition Corporation               1788 S. Lake Drive
                                   500 Long Point Road,
                                                                                                                 Lexington, SC
                                  Mt. Pleasant, SC 29464
                                   Plaza 23 Station LLC                                                               Plaza 23
             14.    2019          11501 Northlake Drive            General Nutrition Corporation                   1571 7th St East
                                   Cincinnati, OH 45249                                                           Pompton Plains, NJ




                                                                        2


26709618.1
                                    Case 20-11662-KBO           Doc 167-2   Filed 06/29/20         Page 8 of 18




                   Store      Counterparty Landlord and               Debtor Counterparty                          Leased Location
                    No.                  Address
                             Federal Realty Investment Trust
                                                                                                                 Federal Plaza
                                     Jeffrey Fischer
             15.    2105                                           General Nutrition Corporation             12274-C Rockville Pike
                               1626 East Jefferson Street,
                                                                                                                 Rockville, MD
                                  Rockville, MD 20852
                            Brookfield Property Partners L.P.                                                     Columbiana Center
             16.    2293     350 N. Orleans Street, Suite 300      General Nutrition Corporation                  44625 Mound Road
                                   Chicago, IL 60654                                                                Columbia, SC
                                       AmCap, Inc.
                                       Tom Walsh
                                                                                                              Norridge Commons
                            Norridge Plaza c/o Irving Harlem
             17.    3015                                           General Nutrition Corporation              4159 N. Harlem Ave
                                     Management Co
                                                                                                                 Norridge, IL
                                      PO Box 407,
                                   Deerfield, IL 60015
                            CBL & Associates Properties, Inc.
                                      Jason Shelton
                           POM-College Station, LLC c /o CBL                                                    Post Oak Mall
             18.    3170              & Associates                 General Nutrition Corporation              1500 Harvey Station
                                       CBL Center                                                             College Station, TX
                            2030 Hamilton Pl Blvd, Suite 500
                                 Chattanooga, TN 37421
                             ECHO Real Estate Services Co.
                                       Jay Murphy                                                             McCandless Crossing
             19.    3226      Adventure Champion Partners          General Nutrition Corporation              8876 Covenant Road
                                    111 E Oak Street,                                                            Pittsburgh, PA
                                    Selma, NC 27576
                               Simon Property Group L.P.                                                       Towne East Square
             20.    3287      225 West Washington Street           General Nutrition Corporation              500 Southpark Center
                                 Indianapolis, IN 46204                                                           Wichita, KS
                              Commercial Realty Advisors
                               Victoria Retail Group, LLC
                                                                                                                Heartland Mall
                            Routh Properties and Commercial
             21.    3364                                           General Nutrition Corporation              300 Early Boulevard
                                      Retail Group
                                                                                                                   Early, TX
                                    PO Box 260173,
                                    Dallas, TX 75326



                                                                        3


26709618.1
                                    Case 20-11662-KBO           Doc 167-2   Filed 06/29/20         Page 9 of 18




                   Store       Counterparty Landlord and              Debtor Counterparty                          Leased Location
                    No.                   Address
                                       Dial Properties
                                                                                                                    Sunset Plaza
                                        Brett Heimes
             22.    3373                                           General Nutrition Corporation                  1700 Market Lane
                             11506 Nicholas Street, Suite 200
                                                                                                                    Norfolk, NE
                                     Omaha, NE 68154
                                     CBRE Group, Inc.
                                        Adam Kohler
                                                                                                              Princeton Market Fair
                             Marketfair Retail Center LLC c/o
             23.    3475                                           General Nutrition Corporation                    3535 Us 1
                                     Madison Marquette
                                                                                                                  Princeton, NJ
                             1850 M. Street N.W., 12th Floor,
                                  Washington, DC 20036
                                IRC Townes Crossing, LLC
                                                                                                               Townes Crossing
                                   c/o IRC Retail Centers
             24.    3871                                           General Nutrition Corporation              111 East Wacker Dr
                              814 Commerce Drive, Suite 300
                                                                                                                  Oswego, IL
                                    Oak Brook, IL 60523
                                   HUB Properties Trust
                             c/o Reit Management & Research
                                                                                                               One Illinois Center
                                            LLC
             25.    3940                                           General Nutrition Corporation             1754 Pennsylvania Ave
                            233 North Michigan Avenue, Suite
                                                                                                                  Chicago, IL
                                            2470
                                     Chicago, IL 60601
                           Israel Family Realty Company LLC                                                  46 16 Queens Boulevard
             26.    5001             46-12 Queens Blvd             General Nutrition Corporation                 414 Suburban Dr
                                   Sunnyside, NY 11104                                                            Woodside, NY
                                     CBRE Group, Inc.
                                        Joseph Parrot
                                                                                                                   Marshfield Plaza
                           Primestor 119, LLC c/o USR Asset
             27.    5275                                           General Nutrition Corporation                  11630 S Marshfield
                                          Services
                                                                                                                     Chicago, IL
                                 8080 Park Lane, Suite 800,
                                      Dallas, TX 75231




                                                                        4


26709618.1
                                     Case 20-11662-KBO              Doc 167-2    Filed 06/29/20     Page 10 of 18




                   Store       Counterparty Landlord and                   Debtor Counterparty                      Leased Location
                    No.                   Address
                                Weingarten Realty Investors
                                     Nicole Townsend
                                                                                                            The Palms At Town & Country
                             WRC Properties, LLC c/o TIAA-
             28.    5475                                                General Nutrition Corporation             8312 Mills Drive
                                           CREF
                                                                                                                     Miami, FL
                               8500 Andrew Carnegie Blvd.,
                                    Charlotte, NC 28262
                                    Regency Properties
                                       Dan Brandon                                                             Kimmell Crossing S/C
             29.    5643       Regency Centers Corporation              General Nutrition Corporation            642 Kimmell Rd
                                 380 N. Cross Pointe Blvd.                                                        Vincennes, IN
                                   Evansville, IN 47715
                                   Crossman & Company
                                      Fernando Espino
                             Real Sub, LLC, c/o Publix Super                                                        Dorale Isle Plaza
             30.    5944               Markets, Inc.                    General Nutrition Corporation               10775 Nw 58th St
                           Attention: Vice President, Real Estate                                                      Miami, FL
                             3300 Publix Corporate Parkway,
                                    Lakeland, FL 33811
                               John Hancock Life Insurance
                                     Company (U.S.A.)                                                          1754 Pennsylvania Ave
             31.    6131       c/o John Hancock Real Estate             General Nutrition Corporation           8250 Mira Mesa Blvd
                                  1100 New York Avenue                                                            Washington, DC
                              N.W. Washington, D.C. 20005
                                 Bel-May Associates, L.P.                                                          Suburban Plaza
             32.    6396           909 Delaware Avenue                  General Nutrition Corporation            5001 Wilshire Blvd
                                  Wilmington, DE 19899                                                              Newark, DE
                                      Fraga Properties
                                        Albert Fraga
                                                                                                                Plant City Crossing
                            FPC Limited Partnership, c/o Fraga
             33.    6406                                                General Nutrition Corporation         2513-1 Thonotossassa Rd
                                         Properties
                                                                                                                   Plant City, FL
                             75 Valencia Avenue, Suite 1150
                                  Coral Gables, FL 33114




                                                                             5


26709618.1
                                   Case 20-11662-KBO           Doc 167-2    Filed 06/29/20     Page 11 of 18




                                                                   Schedule 2

                                                         REJECTION SUBLEASES

                  Store     Counterparty Franchisee and               Debtor Counterparty                 Leased Location
                   No.                 Address
                                     Shahid Abbas                                                      Foothill Ranch Towne Cent
             1.    383             930 Solano Street               General Nutrition Corporation         26746 Portola Parkway
                                  Corona, CA 92882                                                         Foothill Ranch, CA
                                     Erik E. Taake                                                        Mountain View Plaza
             2.    587          16744 Saintsbury Glen              General Nutrition Corporation         2415-2 Highway 93 N
                                San Diego, CA 92127                                                           Kalispell, MT
                          Matthew D. West, Michelle A. West,
                                                                                                          Grand Central Mall
                                 and Kelly L. Coulson
             3.    703                                             General Nutrition Corporation        202 Grand Central Mall
                                    430 60th Street
                                                                                                           Parkersburg, WV
                                  Vienna, WV 26105
                                  Guillermo Perales                                                          Plaza Volente
             4.    712            4515 LBJ Freeway                 General Nutrition Corporation          11521 F 620 N Street
                                   Dallas, TX 75244                                                           Austin, TX
                                  Guillermo Perales                                                         Cedar Park Plaza
             5.    738            4515 LBJ Freeway                 General Nutrition Corporation            850 N Bell Blvd
                                   Dallas, TX 75244                                                         Cedar Park, TX
                                  Guillermo Perales                                                       Countryside Place Sc
             6.    883            4515 LBJ Freeway                 General Nutrition Corporation        1420 Wells Branch Pkwy
                                   Dallas, TX 75244                                                         Pflugerville, TX
                                  Guillermo Perales                                                     The Village @ Westlake
             7.   1068            4515 LBJ Freeway                 General Nutrition Corporation       701 Capital Of Texas Hgwy
                                   Dallas, TX 75244                                                       West Lake Hills, TX
                                     Atiq Rehman                                                          22 E Madison Street
             8.   1141            2001 Juniper Court               General Nutrition Corporation       100 Columbia Circle #1134
                              Glendale Heights, IL 60139                                                      Chicago, IL
                                  Guillermo Perales                                                     White Rock Marketplace
             9.   1418            4515 LBJ Freeway                 General Nutrition Corporation           11255 Garland Rd
                                   Dallas, TX 75244                                                            Dallas, TX




26709618.1
                                     Case 20-11662-KBO              Doc 167-2    Filed 06/29/20     Page 12 of 18




                   Store      Counterparty Franchisee and                  Debtor Counterparty                 Leased Location
                    No.                    Address
                             Patricio Cadena and Jenna Cadena                                              Panda Laredo Shopping Cen
             10.   1484             29730 Ancestral Trail               General Nutrition Corporation         2603 NE Bob Bullock
                                     Bulverde, TX 78163                                                           Laredo, TX
                            Veeran C. Kutty and Raziya P. Kutty                                                Merrick Commons
             11.   1675               12 Mont Avenue                    General Nutrition Corporation         1666 East Merrick Rd
                                    Dix Hills, NY 11746                                                           Merrick, NY
                            Frank J. Chiaino, Justin L. Chiaino,
                                                                                                            Towne Center At Webster
                                      and Lisa Chiaino
             12.   1698                                                 General Nutrition Corporation       1028 Ridge Road, Suite 10
                                      50 Mitchell Road
                                                                                                                  Webster, NY
                                     Pittsford, NY 14534
                           Jonathan W. King, Patricia C. Crigler,
                                                                                                             Shoppes At White Knoll
                                   and William H. Crigler
             13.   1747                                                 General Nutrition Corporation          1788 S. Lake Drive
                                       434 Leton Drive
                                                                                                                 Lexington, SC
                                    Columbia, SC 29910
                             Amal K. Aditya and Teresa Aditya                                                       Plaza 23
             14.   2019               76 Ashburn Road                   General Nutrition Corporation           1571 7Th St East
                                      Wayne, NJ 07470                                                          Pompton Plains, NJ
                            Jason N. Salafia and Scott J. Salafia                                                 Federal Plaza
             15.   2105           13955 Burntwoods Road                 General Nutrition Corporation        12274-C Rockville Pike
                                     Glenelg, MD 21737                                                           Rockville, MD
                                      Guido J. Raso, Jr.                                                       Columbiana Center
             16.   2293             423 Periwinkle Lane                 General Nutrition Corporation          44625 Mound Road
                                   Orangeburg, SC 29115                                                          Columbia, SC
                             Alpesh Jayswal and Avni Jayswal                                                   Norridge Commons
             17.   3015               102 Samuel Court                  General Nutrition Corporation         4159 N. Harlem Ave
                               Streamwood, IL 60107-2905                                                          Norridge, IL
                                     Mubarik A. Kahlon                                                           Post Oak Mall
             18.   3170         9627 Majestic Canyon Lane               General Nutrition Corporation         1500 Harvey Station
                                     Houston, TX 77070                                                         College Station, TX
                             James D. Sullivan and Annette E.
                                                                                                              McCandless Crossing
                                            Sullivan
             19.   3226                                                 General Nutrition Corporation         8876 Covenant Road
                                   1020 Applejack Drive
                                                                                                                 Pittsburgh, PA
                                     Gibsonia, PA 15044




                                                                             2


26709618.1
                                    Case 20-11662-KBO             Doc 167-2    Filed 06/29/20     Page 13 of 18




                   Store     Counterparty Franchisee and                 Debtor Counterparty                 Leased Location
                    No.                 Address
                                   Gregory W. Draper                                                         Towne East Square
             20.   3287      2932 NW 122nd Street, Suite C            General Nutrition Corporation         500 Southpark Center
                               Oklahoma City, OK 73120                                                          Wichita, KS
                                   Guillermo Perales                                                           Heartland Mall
             21.   3364            4515 LBJ Freeway                   General Nutrition Corporation         300 Early Boulevard
                                   Dallas, TX 75244                                                              Early, TX
                                     Erik E. Taake                                                              Sunset Plaza
             22.   3373          16744 Saintsbury Glen                General Nutrition Corporation          1700 Market Lane
                                 San Diego, CA 92127                                                            Norfolk, NE
                           Pankaj K. Patel, Vibha P. Patel, and
                                                                                                            Princeton Market Fair
                                    Balwinder Singh
             23.   3475                                               General Nutrition Corporation               3535 Us 1
                                    602 Daisy Court
                                                                                                                Princeton, NJ
                              North Brunswick, NJ 08902
                                    Uma R. Vootkur                                                            Townes Crossing
             24.   3871          461 Waubonsee Circle                 General Nutrition Corporation          111 East Wacker Dr
                                   Oswego, IL 60543                                                              Oswego, IL
                           Rajesh K. Aneja and Shashi Mehra                                                  One Illinois Center
             25.   3940      247 West Congressional Court             General Nutrition Corporation        1754 Pennsylvania Ave
                                Vernon Hills, IL 60061                                                           Chicago, IL
                                    Yi Michael Shen                                                        46 16 Queens Boulevard
             26.   5001           20 North Gate Road                  General Nutrition Corporation            414 Suburban Dr
                                Great Neck, NY 11023                                                            Woodside, NY
                            Daniel K. K. Leung and Ying Wu                                                     Marshfield Plaza
             27.   5275          410 West Winnie Way                  General Nutrition Corporation          11630 S Marshfield
                                   Arcadia, CA 91007                                                             Chicago, IL
                                   Victor R. Alvarez                                                    The Palms At Town & Country
             28.   5475           7605 SW 193rd Lane                  General Nutrition Corporation            8312 Mills Drive
                                 Cutler Bay, FL 33157                                                             Miami, FL
                            Stephen W. Coomer, Deborah J.
                                                                                                            Kimmell Crossing S/C
                             Coomer and Deborah A. Dunn
             29.   5643                                               General Nutrition Corporation           642 Kimmell Rd
                                    642 Kimmell Rd
                                                                                                               Vincennes, IN
                                  Vincennes, IN 47591




                                                                           3


26709618.1
                                    Case 20-11662-KBO            Doc 167-2    Filed 06/29/20     Page 14 of 18




                   Store      Counterparty Franchisee and               Debtor Counterparty                 Leased Location
                    No.                  Address
                                    Victor R. Alvarez                                                        Dorale Isle Plaza
             30.   5944           7605 SW 193rd Lane                 General Nutrition Corporation           10775 Nw 58th St
                                  Cutler Bay, FL 33157                                                          Miami, FL
                                       Yunfei Ding                                                        1754 Pennsylvania Ave
             31.   6131            12 Lynn Manor Ct.                 General Nutrition Corporation         8250 Mira Mesa Blvd
                                  Rockville, MD 20850                                                         Washington, DC
                            Wenxie Xheng and Wenkui Zheng                                                     Suburban Plaza
             32.   6396              2020 85th Street                General Nutrition Corporation          5001 Wilshire Blvd
                                  Brooklyn, NY 11214                                                            Newark, DE
                           Ashraf W. Bailey and Mona D. Bailey                                              Plant City Crossing
             33.   6406       5043 Lake in the Woods Blvd            General Nutrition Corporation       2513-1 Thonotossassa Rd
                                   Lakeland, FL 33813                                                          Plant City, FL




                                                                          4


26709618.1
                                   Case 20-11662-KBO           Doc 167-2    Filed 06/29/20     Page 15 of 18




                                                                   Schedule 3

                                                       REJECTION AGREEMENTS

                  Store     Counterparty Franchisee and               Debtor Counterparty                 Leased Location
                   No.                 Address
                                     Shahid Abbas                                                      Foothill Ranch Towne Cent
             1.    383             930 Solano Street               General Nutrition Corporation         26746 Portola Parkway
                                  Corona, CA 92882                                                         Foothill Ranch, CA
                                     Erik E. Taake                                                        Mountain View Plaza
             2.    587          16744 Saintsbury Glen              General Nutrition Corporation         2415-2 Highway 93 N
                                San Diego, CA 92127                                                           Kalispell, MT
                          Matthew D. West, Michelle A. West,
                                                                                                          Grand Central Mall
                                 and Kelly L. Coulson
             3.    703                                             General Nutrition Corporation        202 Grand Central Mall
                                    430 60th Street
                                                                                                           Parkersburg, WV
                                  Vienna, WV 26105
                                  Guillermo Perales                                                          Plaza Volente
             4.    712            4515 LBJ Freeway                 General Nutrition Corporation          11521 F 620 N Street
                                   Dallas, TX 75244                                                           Austin, TX
                                  Guillermo Perales                                                         Cedar Park Plaza
             5.    738            4515 LBJ Freeway                 General Nutrition Corporation            850 N Bell Blvd
                                   Dallas, TX 75244                                                         Cedar Park, TX
                                  Guillermo Perales                                                       Countryside Place Sc
             6.    883            4515 LBJ Freeway                 General Nutrition Corporation        1420 Wells Branch Pkwy
                                   Dallas, TX 75244                                                         Pflugerville, TX
                                  Guillermo Perales                                                     The Village @ Westlake
             7.   1068            4515 LBJ Freeway                 General Nutrition Corporation       701 Capital Of Texas Hgwy
                                   Dallas, TX 75244                                                       West Lake Hills, TX
                                     Atiq Rehman                                                          22 E Madison Street
             8.   1141            2001 Juniper Court               General Nutrition Corporation       100 Columbia Circle #1134
                              Glendale Heights, IL 60139                                                      Chicago, IL
                                  Guillermo Perales                                                     White Rock Marketplace
             9.   1418            4515 LBJ Freeway                 General Nutrition Corporation           11255 Garland Rd
                                   Dallas, TX 75244                                                            Dallas, TX




26709618.1
                                     Case 20-11662-KBO              Doc 167-2    Filed 06/29/20     Page 16 of 18




                   Store      Counterparty Franchisee and                  Debtor Counterparty                 Leased Location
                    No.                    Address
                             Patricio Cadena and Jenna Cadena                                              Panda Laredo Shopping Cen
             10.   1484             29730 Ancestral Trail               General Nutrition Corporation         2603 NE Bob Bullock
                                     Bulverde, TX 78163                                                           Laredo, TX
                            Veeran C. Kutty and Raziya P. Kutty                                                Merrick Commons
             11.   1675               12 Mont Avenue                    General Nutrition Corporation         1666 East Merrick Rd
                                    Dix Hills, NY 11746                                                           Merrick, NY
                            Frank J. Chiaino, Justin L. Chiaino,
                                                                                                            Towne Center At Webster
                                      and Lisa Chiaino
             12.   1698                                                 General Nutrition Corporation       1028 Ridge Road, Suite 10
                                      50 Mitchell Road
                                                                                                                  Webster, NY
                                     Pittsford, NY 14534
                           Jonathan W. King, Patricia C. Crigler,
                                                                                                             Shoppes At White Knoll
                                   and William H. Crigler
             13.   1747                                                 General Nutrition Corporation          1788 S. Lake Drive
                                       434 Leton Drive
                                                                                                                 Lexington, SC
                                    Columbia, SC 29910
                             Amal K. Aditya and Teresa Aditya                                                       Plaza 23
             14.   2019               76 Ashburn Road                   General Nutrition Corporation           1571 7Th St East
                                      Wayne, NJ 07470                                                          Pompton Plains, NJ
                            Jason N. Salafia and Scott J. Salafia                                                 Federal Plaza
             15.   2105           13955 Burntwoods Road                 General Nutrition Corporation        12274-C Rockville Pike
                                     Glenelg, MD 21737                                                           Rockville, MD
                                      Guido J. Raso, Jr.                                                       Columbiana Center
             16.   2293             423 Periwinkle Lane                 General Nutrition Corporation          44625 Mound Road
                                   Orangeburg, SC 29115                                                          Columbia, SC
                             Alpesh Jayswal and Avni Jayswal                                                   Norridge Commons
             17.   3015               102 Samuel Court                  General Nutrition Corporation         4159 N. Harlem Ave
                               Streamwood, IL 60107-2905                                                          Norridge, IL
                                     Mubarik A. Kahlon                                                           Post Oak Mall
             18.   3170         9627 Majestic Canyon Lane               General Nutrition Corporation         1500 Harvey Station
                                     Houston, TX 77070                                                         College Station, TX
                             James D. Sullivan and Annette E.
                                                                                                              McCandless Crossing
                                            Sullivan
             19.   3226                                                 General Nutrition Corporation         8876 Covenant Road
                                   1020 Applejack Drive
                                                                                                                 Pittsburgh, PA
                                     Gibsonia, PA 15044




                                                                             2


26709618.1
                                    Case 20-11662-KBO             Doc 167-2    Filed 06/29/20     Page 17 of 18




                   Store     Counterparty Franchisee and                 Debtor Counterparty                 Leased Location
                    No.                 Address
                                   Gregory W. Draper                                                         Towne East Square
             20.   3287      2932 NW 122nd Street, Suite C            General Nutrition Corporation         500 Southpark Center
                               Oklahoma City, OK 73120                                                          Wichita, KS
                                   Guillermo Perales                                                           Heartland Mall
             21.   3364            4515 LBJ Freeway                   General Nutrition Corporation         300 Early Boulevard
                                   Dallas, TX 75244                                                              Early, TX
                                     Erik E. Taake                                                              Sunset Plaza
             22.   3373          16744 Saintsbury Glen                General Nutrition Corporation          1700 Market Lane
                                 San Diego, CA 92127                                                            Norfolk, NE
                           Pankaj K. Patel, Vibha P. Patel, and
                                                                                                            Princeton Market Fair
                                    Balwinder Singh
             23.   3475                                               General Nutrition Corporation               3535 Us 1
                                    602 Daisy Court
                                                                                                                Princeton, NJ
                              North Brunswick, NJ 08902
                                    Uma R. Vootkur                                                            Townes Crossing
             24.   3871          461 Waubonsee Circle                 General Nutrition Corporation          111 East Wacker Dr
                                   Oswego, IL 60543                                                              Oswego, IL
                           Rajesh K. Aneja and Shashi Mehra                                                  One Illinois Center
             25.   3940      247 West Congressional Court             General Nutrition Corporation        1754 Pennsylvania Ave
                                Vernon Hills, IL 60061                                                           Chicago, IL
                                    Yi Michael Shen                                                        46 16 Queens Boulevard
             26.   5001           20 North Gate Road                  General Nutrition Corporation            414 Suburban Dr
                                Great Neck, NY 11023                                                            Woodside, NY
                            Daniel K. K. Leung and Ying Wu                                                     Marshfield Plaza
             27.   5275          410 West Winnie Way                  General Nutrition Corporation          11630 S Marshfield
                                   Arcadia, CA 91007                                                             Chicago, IL
                                   Victor R. Alvarez                                                    The Palms At Town & Country
             28.   5475           7605 SW 193rd Lane                  General Nutrition Corporation            8312 Mills Drive
                                 Cutler Bay, FL 33157                                                             Miami, FL
                            Stephen W. Coomer, Deborah J.
                                                                                                            Kimmell Crossing S/C
                             Coomer and Deborah A. Dunn
             29.   5643                                               General Nutrition Corporation           642 Kimmell Rd
                                    642 Kimmell Rd
                                                                                                               Vincennes, IN
                                  Vincennes, IN 47591




                                                                           3


26709618.1
                                    Case 20-11662-KBO            Doc 167-2    Filed 06/29/20     Page 18 of 18




                   Store      Counterparty Franchisee and               Debtor Counterparty                 Leased Location
                    No.                  Address
                                    Victor R. Alvarez                                                        Dorale Isle Plaza
             30.   5944           7605 SW 193rd Lane                 General Nutrition Corporation           10775 Nw 58th St
                                  Cutler Bay, FL 33157                                                          Miami, FL
                                       Yunfei Ding                                                        1754 Pennsylvania Ave
             31.   6131            12 Lynn Manor Ct.                 General Nutrition Corporation         8250 Mira Mesa Blvd
                                  Rockville, MD 20850                                                         Washington, DC
                            Wenxie Xheng and Wenkui Zheng                                                     Suburban Plaza
             32.   6396              2020 85th Street                General Nutrition Corporation          5001 Wilshire Blvd
                                  Brooklyn, NY 11214                                                            Newark, DE
                           Ashraf W. Bailey and Mona D. Bailey                                              Plant City Crossing
             33.   6406       5043 Lake in the Woods Blvd            General Nutrition Corporation       2513-1 Thonotossassa Rd
                                   Lakeland, FL 33813                                                          Plant City, FL




                                                                          4


26709618.1
